 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     KFX MEDICAL, LLC,                                   Case No.: 18-cv-01799-H-WVG
12
                                        Plaintiff,
13                                                       ORDER GRANTING IN PART AND
     v.                                                  DENYING IN PART DEFENDANTS’
14
     STRYKER CORPORATION,                                MOTION FOR LEAVE TO AMEND
15
                                      Defendant.         [Doc. No. 27.]
16
17
18         On March 29, 2019, Defendants Stryker Corporation and Howmedica Osteonics
19   Corp. doing business as Stryker Orthopaedics filed a motion for leave to file an amended
20   answer, affirmative defenses, and counterclaims. (Doc. No. 27.) On April 22, 2019,
21   Plaintiff KFx Medical, LLC filed a response in opposition to Defendants’ motion for leave
22   to amend. (Doc. No. 29.) On April 29, 2019, Stryker filed its reply. (Doc. No. 31.) A
23   hearing on the motion is currently scheduled for Monday, May 13, 2019 at 10:30 a.m. The
24   Court, pursuant to its discretion under Local Rule 7.1(d)(1), determines this matter is
25   appropriate for resolution without oral argument, submits the motion on the parties’ papers,
26   and vacates the hearing. For the reasons below, the Court grants in part and denies in part
27   Stryker’s motion for leave to amend.
28   ///

                                                     1
                                                                                18-cv-01799-H-WVG
 1                                          Background
 2          On August 2, 2018, KFx filed a complaint for patent infringement against Stryker,
 3   alleging infringement of U.S. Patent Nos. 7,585,311 and 8,951,287.           (Doc. No. 1.)
 4   Specifically, KFx alleges that Stryker has induced infringement of the patents-in-suit by
 5   providing instructions and teachings to the customers of its ReelX STT Knotless Anchor
 6   and related product for use in a double-row rotator cuff repair procedure. (Id. ¶¶ 31-44,
 7   48, 58.)
 8          On September 27, 2018, Stryker filed an answer to KFx’s complaint and
 9   counterclaims. (Doc. No. 14.) On February 11, 2019, the Court issued a scheduling order
10   in the action. (Doc. No. 26.) By the present motion, Stryker moves for leave to amend its
11   answer and counterclaims to assert two new affirmative defenses and counterclaims
12   alleging unenforceability of the patents-in-suit due to inequitable conduct. (Doc. No. 27-
13   1 at 1.)
14                                           Discussion
15   I.     Legal Standards
16          Federal Rule of Civil Procedure 15(a) allows a party leave to amend its pleading
17   once as a matter of right prior to service of a responsive pleading. Thereafter, “a party may
18   amend that party’s pleading only by leave of the court or by written consent of the adverse
19   party and leave shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a). The
20   Ninth Circuit has instructed that this policy is “‘to be applied with extreme liberality.’”
21   Owens v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001). “Five
22   factors are taken into account to assess the propriety of a motion for leave to amend: bad
23   faith, undue delay, prejudice to the opposing party, futility of amendment, and whether the
24   plaintiff has previously amended the complaint.” Johnson v. Buckley, 356 F.3d 1067, 1077
25   (9th Cir. 2004) (citing Nunes v. Ashcroft, 348 F.3d 815, 818 (9th Cir. 2003)). The decision
26   whether to grant leave to amend “is entrusted to the sound discretion of the trial court.”
27   Pisciotta v. Teledyne Indus., 91 F.3d 1326, 1331 (9th Cir. 1996).
28   ///

                                                   2
                                                                                 18-cv-01799-H-WVG
 1   II.   Analysis
 2         By the present motion, Stryker moves for leave to amend its answer and
 3   counterclaims to assert two new affirmative defenses and counterclaims, alleging: (1)
 4   unenforceability of the ’311 patent due to inequitable conduct during the prosecution of the
 5   ’311 patent; (2) unenforceability of the ’311 patent due to inequitable conduct during the
 6   reexamination of the ’311 patent; and (3) unenforceability of the ’287 patent due to
 7   inequitable conduct during the prosecution of the ’287 patent. (Doc. No. 27-1 at 1; Doc.
 8   No. 27-2 ¶¶ 93-285.) In response, KFx argues that the Court should deny Stryker’s motion
 9   to amend because the proposed inequitable conduct counterclaims would be futile. (Doc.
10   No. 29 at 1-2.) The Court addresses each of Stryker’s inequitable conduct allegations in
11   turn below.
12         A.      Futility
13                 i.    Legal Standards for Futility of Amendment
14         “Futility of amendment can, by itself, justify the denial of a motion for leave to
15   amend.” Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). “‘[A] proposed amendment
16   is futile only if no set of facts can be proved under the amendment to the pleadings that
17   would constitute a valid and sufficient claim or defense.’” Sweaney v. Ada Cty., Idaho,
18   119 F.3d 1385, 1393 (9th Cir. 1997) (quoting Miller v. Rykoff–Sexton, Inc., 845 F.2d 209,
19   214 (9th Cir. 1988)); accord Barahona v. Union Pac. R.R. Co., 881 F.3d 1122, 1134 (9th
20   Cir. 2018). In other words, “[a] proposed amended complaint is futile if it would be
21   immediately ‘subject to dismissal.’ Thus, the ‘proper test to be applied when determining
22   the legal sufficiency of a proposed amendment is identical to the one used when
23   considering the sufficiency of a pleading challenged under Rule 12(b)(6).’” Nordyke v.
24   King, 644 F.3d 776, 788 n.12 (9th Cir. 2011), on reh’g en banc, 681 F.3d 1041 (9th Cir.
25   2012) (citations omitted); see Miller, 845 F.2d at 214.
26         A complaint will survive a Rule 12(b)(6) motion to dismiss if it contains “enough
27   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
28   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

                                                  3
                                                                                18-cv-01799-H-WVG
 1   content that allows the court to draw the reasonable inference that the defendant is liable
 2   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading
 3   that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of
 4   action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a complaint
 5   suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.
 6   (quoting Twombly, 550 U.S. at 557). Accordingly, dismissal for failure to state a claim is
 7   proper where the claim “lacks a cognizable legal theory or sufficient facts to support a
 8   cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104
 9   (9th Cir. 2008).
10           In reviewing a Rule 12(b)(6) motion to dismiss, a district court must accept as true
11   all facts alleged in the complaint, and draw all reasonable inferences in favor of the
12   plaintiff. See Retail Prop. Trust v. United Bhd. of Carpenters & Joiners of Am., 768 F.3d
13   938, 945 (9th Cir. 2014). But, a court need not accept “legal conclusions” as true. Ashcroft
14   v. Iqbal, 556 U.S. 662, 678 (2009).
15                 ii.   Legal Standards for Pleading Inequitable Conduct
16           “Inequitable conduct is an equitable defense to patent infringement that, if proved,
17   bars enforcement of a patent.” Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d
18   1276, 1285 (Fed. Cir. 2011) (en banc). A finding of inequitable conduct as to “any single
19   claim renders the entire patent unenforceable.” Id. at 1288.
20           The elements of a claim for “inequitable conduct are: (1) an individual associated
21   with the filing and prosecution of a patent application made an affirmative
22   misrepresentation of a material fact, failed to disclose material information, or submitted
23   false material information; and (2) the individual did so with a specific intent to deceive
24   the PTO.” Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1327 (Fed. Cir. 2009).
25   The Federal Circuit has explained that a claim for inequitable conduct requires a finding of
26   both materiality and intent to deceive. Therasense, 649 F.3d at 1287. They are separate
27   requirements, and a “a district court may not infer intent solely from materiality.” Id. at
28   1290.

                                                   4
                                                                                 18-cv-01799-H-WVG
 1         In addition, the Federal Circuit has explained that to meet the standard for
 2   materiality, the misrepresentation or omission must be “but-for material.” Id. at 1291. A
 3   misrepresentation or omission is but-for material “[i]f the PTO would not have allowed a
 4   claim had it been aware” of the undisclosed information or the falsity of the representation.
 5   Id. Further, in order to establish inequitable conduct, “the specific intent to deceive must
 6   be ‘the single most reasonable inference able to be drawn from the evidence.’” Id. at 1290.
 7   “[W]hen there are multiple reasonable inferences that may be drawn, intent to deceive
 8   cannot be found.” Id. at 1290-91.
 9         An inequitable conduct counterclaim must be pled with “particularity” under Federal
10   Rule of Civil Procedure 9(b). Exergen, 575 F.3d at 1326. Rule 9(b) provides: “In alleging
11   fraud or mistake, a party must state with particularity the circumstances constituting fraud
12   or mistake.” Therefore, a claim of inequitable conduct must be pled with particularity, i.e.,
13   it must be pleaded in detail. Exergen, 575 F.3d at 1327. Specifically, the counterclaim
14   “must identify the specific who, what, when, where, and how of the material
15   misrepresentation or omission committed before the PTO. Id. at 1328.
16         Moreover, although “knowledge” and “intent” may be averred generally, a
           pleading of inequitable conduct under Rule 9(b) must include sufficient
17
           allegations of underlying facts from which a court may reasonably infer that
18         a specific individual (1) knew of the withheld material information or of the
           falsity of the material misrepresentation, and (2) withheld or misrepresented
19
           this information with a specific intent to deceive the PTO.
20
     Id. at 1328-29. “A reasonable inference is one that is plausible and that flows logically
21
     from the facts alleged, including any objective indications of candor and good faith.” Id.
22
     at 1329 n.5.
23
                    iii.   Stryker’s Allegations of Inequitable Conduct During the Prosecution of
24
                           the ’311 Patent
25
           In its proposed counterclaims, Stryker alleges that the ’311 patent is unenforceable
26
     due to inequitable conduct because KFx’s CEO, Tate Scott, intentionally withheld material
27
     evidence of prior art during the prosecution of the ’311 patent. (Doc. No. 27-2 ¶¶ 128-80.)
28

                                                    5
                                                                                 18-cv-01799-H-WVG
 1   KFx argues that this counterclaim is futile because Mr. Scott did not commit inequitable
 2   conduct during the prosecution of that patent. (Doc. No. 29 at 11-13.) But to support this
 3   argument, KFx relies on evidence from outside the pleadings, specifically a declaration
 4   from Mr. Scott that it previously submitted in support of a motion for summary judgment
 5   in a prior action. (See id. (citing Doc. No. 30-1, Scott Decl. ¶¶ 12-16, 22-23).) KFx cannot
 6   rely on this evidence to oppose Stryker’s motion for leave to amend.
 7         The test for determining whether a proposed amendment would be futile is the same
 8   test that is used “when considering the sufficiency of a pleading challenged under Rule
 9   12(b)(6).” Nordyke, 644 F.3d at 788 n.12. “As a general rule, ‘a district court may not
10   consider any material beyond the pleadings in ruling on a Rule 12(b)(6) motion.’” Lee v.
11   City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). Thus, the Court may not consider
12   the Scott declaration in evaluating Stryker’s motion for leave to amend. See Nordyke, 644
13   F.3d at 788 n.12 (“In evaluating whether the district court should have granted the
14   Nordykes’ motion for leave to amend, therefore, we look only to facts pled in the Proposed
15   Second Amended Complaint.”).
16         KFx also notes that a district court granted summary judgment of a similar
17   inequitable conduct counterclaim in a prior action between KFx and non-party Anthrex,
18   Inc. (Doc. No. 29 at 12 (citing Doc. No. 30-13, Ex. 11 at 6).) But this is of no aid to KFx
19   as the Court does not use the summary judgment standard of review when evaluating
20   futility of amendment in a motion for leave to amend. Cf. Nordyke, 644 F.3d at 788 n.12.
21   As such, KFx has failed to demonstrate that Stryker’s proposed counterclaim alleging
22   inequitable conduct during the prosecution of the ’311 patent is futile.
23                iv.   Stryker’s    Allegations       of   Inequitable   Conduct     During     the
24         Reexamination of the ’311 Patent
25         In its proposed counterclaims, Stryker alleges that the ’311 patent is unenforceable
26   due to inequitable conduct because Mr. Scott and prosecution counsel withheld material
27   evidence of prior art during the reexamination of the ’311 patent. (Doc. No. 27-2 ¶¶ 181-
28   215.) Specifically, Stryker alleges that Mr. Scott and prosecution counsel committed

                                                   6
                                                                                    18-cv-01799-H-WVG
 1   inequitable conduct by deliberately withholding the Millett Abstract, the 2005 Millett
 2   Article, and the 2011 Scott Statement references from the examiner during the
 3   reexamination proceedings until after the examiner issued its notice of intent to issue a
 4   reexamination certificate, and, thereafter, by failing to comply with MPEP § 2256 to ensure
 5   that the references were properly disclosed. (Id. ¶¶ 190-200.)
 6          KFx argues that these inequitable conduct allegations fail because under 37 C.F.R.
 7   § 1.555(a), KFx had to two months to submit an IDS to the examiner. (Doc. No. 29 at 13.)
 8   KFx notes that it did submit an IDS within section 1.555(a)’s two-month window albeit
 9   after the examiner issued its notice of intent to issue a reexamination certificate. (Id.) But
10   KFx’s argument fails to recognize that once the examiner issued the notice of intent to
11   issue a reexamination certificate, in order for the references to be considered by the
12   examiner during the reexamination proceedings, KFx would need to comply with the
13   requirements set forth in MPEP § 2256, regardless of the deadlines set forth in 37 C.F.R.
14   § 1.555(a). See MPEP § 2256. Stryker alleges that KFx failed to comply with MPEP §
15   2256, and, thus, KFx never properly disclosed those material references during the
16   reexamination proceedings. (Doc. No. 27-2 ¶¶ 195-208; see Doc. No. 31-1, Ex C.)1
17          KFx argues that Stryker misrepresents the requirements of MPEP § 2256 in its
18   proposed counterclaims. (Doc. No. 29 at 14-15.) KFx is incorrect. Stryker’s allegations
19   correctly cite to the version of MPEP § 2256 that was in place in 2011 during the time of
20   the reexamination proceedings. (See Doc. No. 27-2 ¶ 196; Doc. No. 31-1, Ex C.) KFx
21   incorrectly relies on the requirements set forth in the current version of MPEP § 2256 that
22   was not in effect during the reexamination proceedings at issue.
23
24
     1
25          The Court may consider Exhibit C to Stryker’s reply in evaluating Stryker’s motion for leave to
     amend because it is a document issued by the PTO during the reexamination of the ’311 patent, and, thus,
26   the Court may and does take judicial notice of it. See NetFuel, Inc. v. Cisco Sys. Inc., No. 5:18-CV-
     02352-EJD, 2018 WL 4510737, at *2 n.1 (N.D. Cal. Sept. 18, 2018); IPS Grp., Inc. v. Duncan Sols., Inc.,
27   No. 15-CV-1526-CAB (MDD), 2016 WL 9023432, at *1 (S.D. Cal. Mar. 18, 2016); see also Tellabs, Inc.
28   v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (explaining that a court may consider judicially
     noticeable documents when evaluating a Rule 12(b)(6) motion to dismiss).

                                                        7
                                                                                           18-cv-01799-H-WVG
 1          KFx also cites to the Federal Circuit’s decision in Fiskars, Inc. v. Hunt Mfg. Co.,
 2   221 F.3d 1318, 1319 (Fed. Cir. 2000), and argues that it did not have duty to explain the
 3   materiality of the references at issue. (Doc. No. 29 at 13.) But the Fiskars decision is of
 4   no aid to KFx because the Fiskars decision did not involve MPEP § 2256 and its specific
 5   requirements. See generally 221 F.3d 1318. In sum, KFx has failed to demonstrate that
 6   Stryker’s proposed counterclaim alleging inequitable conduct during the reexamination of
 7   the ’311 patent is futile.
 8                  v.    Stryker’s Allegations of Inequitable Conduct During the Prosecution of
 9                        the ’287 Patent
10          In its proposed counterclaims, Stryker alleges that the ’287 patent is unenforceable
11   due to inequitable conduct because Mr. Scott and prosecution counsel intentionally buried
12   certain material prior art evidence related to double-row rotator cuff repairs. (Doc. No. 27-
13   2 ¶¶ 235-53.)       Specifically, Stryker alleges that they “deliberately buried the 2011
14   Statement of Tate Scott, the 2012 Scott Declaration, and the Millett Abstract amongst over
15   250 references, and deliberately referred the examiner to copies filed in a prior application,
16   with the deceptive intent of preventing the examiner from recognizing their materiality.”
17   (Id. ¶ 248.)
18          KFx argues that Stryker’s burying theory of inequitable conduct fails as a matter of
19   law. (Doc. No. 29 at 15-16.) The Court agrees. “[T]he alleged burying of material
20   information in a long list of citations to the PTO by itself is insufficient to state a claim for
21   inequitable conduct.” Seaboard Int’l, Inc. v. Cameron Int’l Corp., No. 1:13-CV-00281-
22   MLH-SK, 2013 WL 3936889, at *6 (E.D. Cal. July 30, 2013); see HVLPO2, LLC, v.
23   Oxygen Frog, LLC, No. 4:16CV336-MW/CAS, 2018 WL 6492972, at *5 (N.D. Fla. Aug.
24   21, 2018); ParkerVision, Inc. v. Qualcomm Inc., 924 F. Supp. 2d 1314, 1318 (M.D. Fla.
25   2013); Symbol Techs., Inc. v. Aruba Networks, Inc., 609 F. Supp. 2d 353, 358 (D. Del.
26   2009); see also Fiskars, 221 F.3d at 1327 (“[a]n applicant can not be guilty of inequitable
27   conduct if the reference was cited to the examiner, whether or not it was a ground of
28   rejection by the examiner.”); but see Coolsystems, Inc. v. Nice Recovery Sys. LLC, No.

                                                     8
                                                                                    18-cv-01799-H-WVG
 1   16-CV-02958-PJH, 2016 WL 6091577, at *3 (N.D. Cal. Oct. 19, 2016) (“‘[B]urying’ can
 2   state a claim for inequitable conduct.”). Thus, Stryker’s allegations of inequitable conduct
 3   based on the alleged burying of material references fail as a matter of law.
 4         In its proposed counterclaims, Stryker also alleges that the ’287 patent is
 5   unenforceable due to inequitable conduct because Mr. Scott and prosecution counsel
 6   intentionally buried and withheld the 2004 Millet Slides prior art reference during the
 7   prosecution of the ’287 patent. (Doc. No. 27-2 ¶¶ 254-285.) KFx argues that these
 8   inequitable conduct allegations are futile because the Millet Slides were cumulative in light
 9   of the prior art that before the examiner. (Doc. No. 29 at 16-18.)
10         In order to properly plead a claim for inequitable conduct, the claimant must
11   adequately allege that the information at issue is “material.” Exergen, 575 F.3d at 1327.
12   It is well established “that information is not material if it is cumulative of other
13   information already disclosed to the PTO.” Star Sci., Inc. v. R.J. Reynolds Tobacco Co.,
14   537 F.3d 1357, 1367 (Fed. Cir. 2008); accord Regeneron Pharm., Inc. v. Merus N.V., 864
15   F.3d 1343, 1350 (Fed. Cir. 2017) (“A reference is not but-for material, however, if it is
16   merely cumulative.”); see 37 C.F.R. § 1.56(b) (“[I]nformation is material to patentability
17   [only] when it is not cumulative to information already of record or being made of record
18   in the application.”). Thus, a claim of inequitable conduct that is premised on allegations
19   that the patentee failed to disclose cumulative information fails as a matter of law. See
20   Molins PLC v. Textron, Inc., 48 F.3d 1172, 1185 (Fed. Cir. 1995) (“A reference that is
21   cumulative to other references of record does not meet the threshold of materiality needed
22   to prove inequitable conduct.”); see also Baxter Int’l, Inc. v. McGaw, Inc., 149 F.3d 1321,
23   1328 (Fed. Cir. 1998) (“[A] patentee need not cite an otherwise material reference to the
24   PTO if that reference is merely cumulative or is less material than other references already
25   before the examiner.”) Halliburton Co. v. Schlumberger Tech. Corp., 925 F.2d 1435, 1443
26   (Fed. Cir. 1991) (a patentee “ha[s] no obligation to disclose cumulative references”). “A
27   reference is cumulative when it ‘teaches no more than what a reasonable examiner would
28

                                                   9
                                                                                 18-cv-01799-H-WVG
 1   consider to be taught by the prior art already before the PTO.’” Regeneron Pharm., 864
 2   F.3d at 1350.
 3         In its allegations, Stryker concedes that KFx filed an information disclosure
 4   statement during the prosecution of the ’287 Patent that identified the 2004 Millett Article
 5   and 2011 Scott Statement prior art references to the examiner. (Doc. No. 27-2 ¶ 224.) KFx
 6   notes that Stryker’s own allegations further concede that the 2004 Millett Article contains
 7   all of the material information, other than dates, that Stryker alleges is contained in the
 8   2004 Millett Slides. (Doc. No. 29 at 16-17.) Stryker does not dispute this. Indeed, in its
 9   reply, Stryker states: “Like the 2004 Millett Article, the Millett Slides disclosed every
10   limitation of claim 1 of the ’287 Patent with the exception of a knotless ‘second anchor,’
11   as well as the exact limitation that the examiner found to be missing from the other prior
12   art of record when he allowed the final claims of the ’287 Patent.” (Doc. No. 31 at 9-10.)
13         Stryker argues that the 2004 Millet Slides were a more material reference than the
14   2004 Millet Article because the slides were presented to the public between January 8-10,
15   2004, which is an earlier date than the October 2004 date of the 2004 Millett Article. (Doc.
16   No. 31 at 9-10.) In response, KFx notes that the 2011 Scott statement, which was also
17   before the examiner, disclosed that Dr. Millett told Mr. Scott that Dr. Millett performed the
18   procedures in the 2004 Millett Article in a clinical setting for two years prior to October
19   2004. (Doc. No. 29 at 17.) This is consistent with Stryker’s proposed allegations. In the
20   proposed counterclaims, Stryker alleges: “the 2011 Statement of Tate Scott, the 2012 Scott
21   Declaration both evidence the fact that Dr. Millett performed the procedures set forth in
22   the 2004 Millett Article between 2002 and 2004.” (Doc. No. 27-2 ¶ 244.)
23         KFx argues, thus, that the 2004 Millett Article when combined with the 2011 Scott
24   Statement provides the exact same material information as the 2004 Millett Slides. (Doc.
25   No. 29 at 17.) In response, Stryker does not dispute this. Rather, Stryker again relies on
26   its contention that the 2004 Millett Article and the 2011 Scott Statement were buried among
27   the other references that were presented to the examiner. But allegations of burying are
28   insufficient to state a claim for inequitable conduct. See Seaboard, 2013 WL 3936889, at

                                                  10
                                                                                 18-cv-01799-H-WVG
 1   *6; HVLPO2, 2018 WL 6492972, at *5; ParkerVision, 924 F. Supp. 2d at 1318; Symbol
 2   Techs., 609 F. Supp. 2d at 358. Thus, Stryker is unable to adequately allege that the 2004
 3   Millet slides are non-cumulative of the other information already disclosed to the examiner.
 4   See Advanced Micro Devices v. Samsung Elecs. Co., No. C 08-00986 SI, 2010 WL
 5   963920, at *11 (N.D. Cal. Mar. 16, 2010) (explaining that in order to state a claim for
 6   inequitable conduct the claimant must allege why the information is material and non
 7   cumulative); SKF Condition Monitoring, Inc. v. Invensys Sys., Inc., No. 07CV1116 BTM
 8   BGS, 2010 WL 3463686, at *7 (S.D. Cal. Aug. 31, 2010) (same); see also Molins, 48 F.3d
 9   at 1185. As a result, Stryker’s affirmative defense and counterclaim for unenforceability
10   of the ’287 patent due to inequitable conduct is futile because Stryker’s allegations of
11   inequitable conduct regarding the ’287 patent fail as a matter of law.
12         B.     The Other Johnson Factors
13         The other Johnson factors favor granting Stryker leave to amend its answer and
14   counterclaims as to its inequitable conduct counterclaims related to the ’311 patent. See
15   Johnson, 356 F.3d at 1077. Stryker has not previously amended its answer, and there is no
16   evidence of bad faith by Stryker or prejudice to KFx. In addition, there is no undue delay
17   because Stryker filed the present motion for leave to amend within the deadlines for such
18   motions as set by the Court. (See Doc. No. 26 at 5.) Accordingly, the Court grants Stryker
19   leave to amend its answer and counterclaims to add allegations of unenforceability due to
20   inequitable conduct as to the ’311 patent.
21   ///
22   ///
23   ///
24
25
26
27
28

                                                  11
                                                                                18-cv-01799-H-WVG
 1                                                Conclusion
 2            For the reasons above, the Court grants in part and denies in part Defendant Stryker’s
 3   motion for leave to amend. Specifically, Stryker is granted leave to amend its answer and
 4   counterclaims to add allegations of unenforceability due to inequitable conduct as to the
 5   ’311 patent, but Stryker is not granted leave to amend its answer and counterclaims to add
 6   allegation of unenforceability due to inequitable conduct as to the ’287 patent.2 Stryker
 7   must file its amended answer and counterclaims within 14 days from the date this order is
 8   filed.
 9            IT IS SO ORDERED.
10   DATED: May 7, 2019
11
                                                          MARILYN L. HUFF, District Judge
12                                                        UNITED STATES DISTRICT COURT
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   2
            The Court notes that its partial grant of Stryker’s motion for leave to amend is without prejudice
28   to KFx challenging the inequitable conduct counterclaims and defenses at a later stage in the proceedings,
     such as through a motion for summary judgment.

                                                        12
                                                                                            18-cv-01799-H-WVG
